 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                   Case No. 1:19-cv-01717-BAM (PC)
12                        Plaintiff,
                                                           ORDER TRANSFERRING CASE TO THE
13            v.                                           UNITED STATES DISTRICT COURT FOR
                                                           THE CENTRAL DISTRICT OF CALIFORNIA
14    JAVIER GONZALEZ, et al.,
15                        Defendants.
16

17           Plaintiff Billy Driver, Jr. is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. On December 12, 2019, Plaintiff initiated this action by filing a

19   complaint, (ECF No. 1), and a motion to proceed in forma pauperis, (ECF No. 2).

20           The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

22   defendants are residents of the State in which the district is located, (2) a judicial district in which

23   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

24   of the property that is the subject of the action is situated, or (3) if there is no district in which an

25   action may otherwise be brought as provided in this section, any judicial district in which any

26   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.

27   § 1391(b).

28   ///
                                                          1
 1

 2          In this case, Plaintiff appears to be alleging that his constitutional right to access the

 3   Courts was violated when one or more clerks with the U.S. District Court for the Central District

 4   of California refused to allow Plaintiff to file a complaint to enforce a 27.9 billion dollar

 5   judgment that Plaintiff obtained while he was housed at California State Prison, Los Angeles

 6   County in Lancaster, California. (ECF No. 1, at 3.) While Plaintiff alleges that two of the named

 7   defendants work Kern Valley State Prison in Delano, California, the “substantial part” of the

 8   events giving rise to this action took place within the boundaries of the Central Eastern District of

 9   California. In addition, Plaintiff’s complaint lacks any allegations linking the two defendants

10   alleged to work at Kern Valley State Prison to any violation of Plaintiff’s constitutional rights.

11   Therefore, Plaintiff’s claim should have been filed in the United States District Court for the

12   Central District of California. In the interest of justice, a federal court may transfer a complaint

13   filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Ravelo Monegro v.

14   Rosa, 211 F.3d 509, 512 (9th Cir. 2000).

15          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

16   States District Court for the Central District of California. Further, the Court has not ruled on

17   Plaintiff’s pending motion to proceed in forma pauperis.

18
     IT IS SO ORDERED.
19

20      Dated:     December 12, 2019                            /s/ Barbara    A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
